Case 1:19-cv-03157-PAB-STV Document 21 Filed 04/14/20 USDC Colorado Page 1 of 13




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


  Case 1:19-cv-03157-PAB-STV

  WENDELL H. STONE COMPANY, INC., individually and on behalf of all others similarly
  situated,

                 Plaintiff,

  v.

  FIVE STAR ADVERTISING, LLC, a Colorado limited liability company, and JOHNNY LEE,
  an individual,

                 Defendants.


                   PLAINTIFF’S MOTION FOR CLASS CERTIFICATION


  I.     INTRODUCTION

         This case challenges Defendants Five Star Advertising, LLC’s (“Five Star”) and Johnny

  Lee’s (“Lee”) (collectively “Defendants”) widespread violations of the Telephone Consumer

  Protection Act, as amended by the Junk Fax Prevention Act of 2005, 47 U.S.C. § 227, et seq.

  (“JFPA” or Act”), specifically Defendants’ practice of sending unsolicited fax advertisements.

  Plaintiff Wendell H. Stone Company, Inc. d/b/a Stone & Company (“Plaintiff” or “Stone”) filed

  its Class Action Complaint on November 6, 2019, but, to date, Defendants have failed to appear

  or otherwise respond. As such, Plaintiff now moves for class certification based upon the well-

  pleaded allegations and the facts of record.

         Plaintiff’s claims satisfy each requirement for class certification under Rule 23: the

  proposed Class is sufficiently numerous, common questions of law and fact are present,



                                                   1
Case 1:19-cv-03157-PAB-STV Document 21 Filed 04/14/20 USDC Colorado Page 2 of 13




  Plaintiff’s claims are typical of those of the class members, and Plaintiff and its counsel are

  adequate representatives. Finally, the common issues predominate over individual issues and a

  class action is the superior method for resolving the claims at issue, as it would be impracticable

  and inefficient to require each class member to litigate his/her/its claims separately when they

  can be resolved on a class wide basis.

         Consequently, the Court should certify the following Class:

         All persons who (1) on or after November 6, 2015, (2) were sent, by Defendants
         or on Defendants’ behalf, (3) a telephone facsimile message substantially similar
         to Exhibit A, (4) from whom Defendants claim they obtained prior express
         permission or invitation to send those faxes in the same manner as Defendants
         claim they obtained prior express consent to fax the Plaintiff.

  (Compl. ¶ 33.) As explained below, the Class meets the requirements of Rule 23(a) and of Rule

  23(b)(2) and (b)(3) and should be certified.

  II.    STATEMENT OF FACTS AND PROCEDURAL HISTORY

         Defendant Five Star is a limited liability company organized and existing under the laws

  of the State of Colorado. (Compl. ¶ 2.) Defendant Lee is an individual residing in the State of

  Colorado. (Id. ¶ 3.) Lee is the only registered member of Five Star. (Id. ¶ 28.) To market their

  products and services (namely clothing and apparel), Defendants sent unsolicited fax

  advertisements en masse—a plain violation of the JFPA. (Id. ¶¶ 8-9.) In sending the faxes at

  issue, Defendants failed to include any language informing consumers of their right to opt-out of

  receiving future faxes. (Id. ¶ 27; see “Five Star Fax,” a true and accurate copy of which is

  attached as Exhibit A to the Complaint.) And Defendants do not have any prior established

  business relationship with the persons they fax. (Id. ¶ 23.)

         In Plaintiff Stone’s case, it received at least one fax from Defendants that advertised



                                                    2
Case 1:19-cv-03157-PAB-STV Document 21 Filed 04/14/20 USDC Colorado Page 3 of 13




  Defendants’ products and services, namely their clothing and apparel. (Compl. ¶¶ 18-22; see also

  Five Star Fax.) Stone never consented to receive any faxes from Defendants, nor does Stone

  have any prior business relationship or dealings with Defendants. (Id. ¶ 23.) Further, absent any

  functioning opt-out mechanism, Stone is at the mercy of Defendants regarding the future receipt

  of faxes. (Id. ¶¶ 25-27.)

           Plaintiff filed its Class Action Complaint on November 6, 2019. (Dkt. 1.) On December

  12, 2019, Plaintiff obtained service on Five Star, via its agent for service of process (dkt. 12), as

  well as on Defendant Lee personally (dkt. 13), placing the Defendants’ joint deadline to answer

  or otherwise plead at January 2, 2020. To date, Defendants have failed to appear, respond, or

  contact Plaintiff’s counsel. On January 29, 2020, the Clerk of Court entered default against Five

  Star. (Dkt. 17.) On February 5, 2020, the Clerk of Court entered default against Lee. (Dkt. 20.)

           Based on the well-pleaded allegations and facts of record, the Court should certify the

  Class.

  III.     ARGUMENT

           “As a threshold matter, entry of default does not alter the Court’s analysis for class

  certification. Certification under Rule 23 remains a necessary procedural requirement in order for

  the class to recover damages.” Whitaker v. Bennett Law, PLLC, No. 13-CV-3145-L(NLS), 2015

  WL 12434306, *2 (S.D. Cal. Jan. 26, 2015). “As such, ‘relief cannot be granted to a class before

  an order has been entered determining that class treatment is proper.’” Id. (citation omitted).

  Following the entry of default, “the well-pleaded allegations in the complaint are deemed

  admitted.” Shaw v. Vircurex, No. 18-CV-00067-PAB-SKC, 2019 WL 2636271, at *2 (D. Colo.

  Feb. 21, 2019). This includes class related factual allegations. See Jackson v. Paycron Inc., No.



                                                     3
Case 1:19-cv-03157-PAB-STV Document 21 Filed 04/14/20 USDC Colorado Page 4 of 13




  819CV00609WFJAAS, 2019 WL 2085430, at *2 (M.D. Fla. May 13, 2019) (citation omitted)

  (“‘[a] defaulted defendant is deemed to admit the plaintiff’s well-pleaded allegations of fact,’

  including specifically allegations relating to the prerequisites for class certification under Federal

  Rule 23.”).

          To be sure, courts routinely certify classes despite a defendant's failure to appear. See,

  e.g., In re Industrial Diamonds Antitrust Litig., 167 F.R.D. 374, 386-87 (S.D.N.Y. 1996)

  (certifying a class action against General Electric Company and DeBeers following DeBeers'

  default); Whitaker v. Bennett Law, PLLC, No. 13-CV-3145-L NLS, 2014 WL 5454398 (S.D.

  Cal. Oct. 27, 2014) (certifying a class action despite the defendant’s refusal to appear). Indeed,

  “any other conclusion might give defendants an incentive to default in situations where class

  certification seems likely.” Saade v. Insel Air, No. 17-22003-CIV, 2019 WL 2255580, at *2

  (S.D. Fla. Apr. 4, 2019) (citing Leider v. Ralfe, No. 1:01-CV-3137 HB FM, 2003 WL 24571746

  (S.D.N.Y. Mar. 4, 2003), report and recommendation adopted in part, No. 01 CIV. 3137 (HB),

  2003 WL 22339305 (S.D.N.Y. Oct. 10, 2003)) (emphasis added).

          As explained below, class certification should be granted because the alleged Class meets

  all of the standards for certification here.

          A.      The Alleged Class Meets Each Of The Requirements Of Rule 23(a).

          Class certification is appropriate under Rule 23 when the proponent of certification

  demonstrates that each of the requirements of Rule 23(a) and at least one of the subsections

  under Rule 23(b) has been satisfied. Fed. R. Civ. P. 23; see also Amchem Prods., Inc. v. Windsor,

  521 U.S. 591, 613-14, 117 S.Ct. 2231 (1997). Rule 23(a) requires that (i) the proposed class is so

  numerous that joinder of all individual class members is impracticable (numerosity); (ii) that



                                                    4
Case 1:19-cv-03157-PAB-STV Document 21 Filed 04/14/20 USDC Colorado Page 5 of 13




  there are common questions of law and fact among the class members (commonality); (iii) that

  the proposed representative’s claims are typical of those of the class (typicality); and (iv) that

  both the named representative and his or her counsel have and will continue to adequately

  represent the interests of the class (adequacy). Fed. R. Civ. P. 23(a).

         Here, Plaintiff seeks certification under both Rule 23(b)(2) and 23(b)(3). Rule 23(b)(2)

  requires a plaintiff to show that the party opposing certification has acted or failed to act on

  grounds generally applicable to the class as a whole, “so that final injunctive relief or

  corresponding declaratory relief is appropriate….” Fed. R. Civ. P. 23(b)(2). That inquiry is

  separate from that used to decide certification under Rule 23(b)(3), which mandates that the

  common questions predominate over any questions affecting only individual members and that

  the class mechanism be superior to other available methods for fairly adjudicating the

  controversy. Fed. R. Civ. P. 23(b)(3).

         As explained further below, the proposed Class meets all of the requirements of Rules

  23(a), (b)(2), and (b)(3), and should therefore be certified.

                 1.      Numerosity is met here.

         Numerosity is met where “the class is so numerous that joinder of all members is

  impracticable.” Fed. R. Civ. P. 23(a)(1). A proponent of certification need not identify the exact

  number of class members to satisfy numerosity; rather, the moving party must “produce some

  evidence or otherwise establish by reasonable estimate the number of class members who may be

  involved.” Rex v. Owens, 585 F.2d 432, 436 (10th Cir. 1978); see Newberg on Class Actions §

  3:5, 243-46 (“Class actions under the amended Rule 23 have frequently involved classes

  numbering in the hundreds, or thousands . . . In such cases, the impracticability of bringing all



                                                    5
Case 1:19-cv-03157-PAB-STV Document 21 Filed 04/14/20 USDC Colorado Page 6 of 13




  class members before the court has been obvious, and the Rule 23(a)(1) requirement has been

  easily met.”). In conducting the analysis, precision isn't required, nor is hard data. See, e.g.,

  Neiberger v. Hawkins, 208 F.R.D. 301, 313 (D. Colo. 2002) (court may use common sense when

  determining whether joinder is impractical.) Applied here, as the allegations of the Complaint are

  admitted, Defendants concede that they sent the same or substantially similar fax advertisements

  to thousands of class members. (Compl. ¶¶ 36-37.) Consequently, the proposed class satisfies the

  numerosity requirement.

                 2.      The Class shares common questions of law and fact.

         Rule 23(a) next requires that “there are questions of law or fact common to the class.”

  Fed. R. Civ. P. 23(a)(2). To meet the commonality prong, the representative plaintiff must

  demonstrate that the proposed class members “have suffered the same injury.” Wal-Mart Stores,

  Inc. v. Dukes, 131 S. Ct. 2541, 2551 (2011) (quoting Gen. Tel. Co. of Sw. v. Falcon, 457 U.S.

  147, 157 (1982)). The claims don’t need to be identical. Rather, “[e]ven a single question of law

  or fact common to the members of the class will satisfy the commonality requirement.” Id. at

  2557 (citation omitted).

         Plaintiff and the Class share multiple common issues of law and fact, including whether:

  (1) Defendants sent them unsolicited fax advertisements; (2) Defendants’ fax advertised the

  commercial availability of property, goods, or services; (3) Defendants sent the faxed

  advertisements knowingly; (4) Defendants violated the JFPA; (5) the faxes contained a proper

  opt-out notice; (6) the Defendants should be enjoined from sending unsolicited fax

  advertisements in the future; (7) the Class is entitled to statutory damages; and (8) the Class is

  entitled to trebled damages. (See Compl. ¶ 38.) Because the Class is limited to individuals to



                                                     6
Case 1:19-cv-03157-PAB-STV Document 21 Filed 04/14/20 USDC Colorado Page 7 of 13




  whom Defendants sent at least one unsolicited fax advertisement that was “substantially similar

  to Exhibit A” (Id. ¶ 33), the litigation will answer for everyone whether the faxes were unlawful.

  In short, the case will produce common questions of law and fact for all class members.

                 3.      Plaintiff’s claims are typical.

         Stone’s claims are also typical. See Fed. R. Civ. P. 23(a)(3). “Typicality insures that the

  class representative’s claims resemble the class’s claims to an extent that adequate representation

  can be expected.” Colorado Cross-Disability Coal. v. Abercrombie & Fitch Co., No. 09-CV-

  02757-WYD-KMT, 2012 WL 1378531, at *11-12 (D. Colo. Apr. 20, 2012), aff'd, 765 F.3d 1205

  (10th Cir. 2014). Typicality “does not mean that the claims of the class representative[s] must be

  identical or substantially identical to those of the absent class members.” 5 NEWBERG ON

  CLASS ACTIONS, § 24.25 (3d ed. 1992); Milonas v. Williams, 691 F.2d 931, 938 (10th Cir.

  1982) (citing Rich v. Martin Marietta Corp., 522 F.2d 333, 340 (10th Cir. 1975) (“courts have

  consistently ruled that even though it appears that the named plaintiffs have not suffered

  discrimination, this fact does not prevent them from representing the class”) (citations omitted)).

  “So long as there is a nexus between the class representatives' claims or defenses and the

  common questions of fact or law which unite the class, the typicality requirement is satisfied.”

  Cook v. Rockwell Int'l Corp., 151 F.R.D. 378 (D. Colo. 1993) (citation omitted).

         Here, Defendants subjected Plaintiff and the Class to a nearly identical course of conduct.

  Defendants sent unsolicited fax advertisements en masse to Plaintiff and the Class in violation of

  the JFPA. (Compl. ¶ 8.) And Defendants faxed the same or substantially similar fax to every

  class member. (Id. ¶ 33.) Further, Defendants treated Plaintiff the same as every other class

  member. (Id. ¶ 39.) It is important to recall that the faxes were sent only to Persons who



                                                   7
Case 1:19-cv-03157-PAB-STV Document 21 Filed 04/14/20 USDC Colorado Page 8 of 13




  supposedly gave permission or invitation to be faxed the same way that Stone supposedly gave

  permission to be faxed. Thus, if Plaintiff proves that this method of permission was insufficient

  to provide consent under the TCPA, then Defendants violated the JFPA with respect to everyone.

  As such, the Court should find that the requirement of typicality is satisfied.

                 4.      Plaintiff and counsel are adequate representatives.

         Rule 23(a) also requires that the representative parties “fairly and adequately protect the

  interests of the class.” Fed. R. Civ. P. 23(a)(4). The adequacy inquiry “serves to uncover

  conflicts of interest between named parties and the class they seek to represent.” Amchem

  Products, Inc., 117 S.Ct. at 2250. “The adequacy inquiry in the Tenth Circuit focuses on two

  questions: (i) whether the named plaintiffs and their counsel have any conflicts with other class

  members; and (ii) will the named plaintiffs and their counsel vigorously prosecute the action on

  behalf of the class.” Belote v. Rivet Software, Inc., No. 12-CV-02792-WYD-MJW, 2013 WL

  2317243, at *3 (D. Colo. May 28, 2013). Both requirements are met here.

         Neither Plaintiff nor its counsel has any conflict with the class members. (See Compl. ¶

  40.) Further, to date, Plaintiff and proposed class counsel have spent significant time and

  resources in the investigation and prosecution of this action. Proposed class counsel also have

  experience litigating class actions, including class actions under the TCPA, and they have the

  resources necessary to conduct litigation of this nature. (See Firm Resume of Woodrow &

  Peluso, LLC, attached hereto as Ex. A.) As such, Plaintiff and its counsel will continue to

  adequately represent the Class.

         Therefore, the Court should find this requirement is met and appoint Patrick H. Peluso

  and Taylor T. Smith of Woodrow & Peluso, LLC as Class Counsel, and Plaintiff Stone as the



                                                    8
Case 1:19-cv-03157-PAB-STV Document 21 Filed 04/14/20 USDC Colorado Page 9 of 13




  Class Representative.

         B.      The Proposed Class Meets The Requirements Of Rule 23(b)(2).

         Once Rule 23(a) is satisfied, the inquiry turns to Rule 23(b). In this case, Plaintiff seeks

  certification under both Rule 23(b)(2) and (b)(3). Rule 23(b)(2) provides that the party opposing

  certification must have acted or failed to act on grounds generally applicable to the proposed

  class, “thereby making appropriate final injunctive relief or corresponding declaratory relief with

  respect to the class as a whole.” Fed. R. Civ. P. 23(b)(2). “[T]he key to the (b)(2) class is ‘the

  indivisible nature of the injunctive or declaratory remedy warranted.’” Dukes, 131 S. Ct. 2541 at

  2557. In a Rule 23(b)(2) action, “plaintiff[] must establish ‘cohesiveness among class members

  with respect to their injuries.’” Kurlander v. Kroenke Arena Co., LLC, 276 F. Supp. 3d 1077,

  1084 (D. Colo. 2017).

         In this case, Defendants subjected Plaintiff and the Class to a uniform course of conduct.

  Defendants sent unsolicited fax advertisements that marketed their products and services to

  thousands of individuals with whom it had no prior business dealings or consent. (Compl. ¶¶ 6-

  10, 41.) Defendants also uniformly failed to apprise recipients of their ability to opt-out of

  receiving future faxes, as required by the JFPA. (See Id., Ex. A.) And Defendants’ default means

  they admit they’ve acted and refused to act in the same or similar manner with respect to

  Plaintiff and all class members. (Id. ¶ 41.) Therefore, an injunction against transmitting faxes

  without permission will apply to and benefit the entire class uniformly. Certification under Rule

  23(b)(2) is therefore appropriate.

         C.      The Proposed Class Meets The Requirements Of Rule 23(b)(3).

         Certification is also warranted under Rule 23(b)(3), which provides that a class action



                                                    9
Case 1:19-cv-03157-PAB-STV Document 21 Filed 04/14/20 USDC Colorado Page 10 of 13




   may be maintained where the questions of law and fact common to members of the class

   predominate over any questions affecting only individual members, and the class action

   mechanism is superior to other available methods for the fair and efficient adjudication of the

   controversy. Fed. R. Civ. P. 23(b)(3).

                  1.       Common questions of law and fact predominate.

          “The predominance inquiry ‘asks whether the common, aggregation-enabling, issues in

   the case are more prevalent or important than the non-common, aggregation-defeating,

   individual issues.’” Tyson Foods, Inc. v. Bouaphakeo, 136 S.Ct. 1036, 1045 (2016). “When ‘one

   or more of the central issues in the action are common to the class and can be said to

   predominate, the action may be considered proper under Rule 23(b)(3).’” Id. (citation omitted).

          Here, Plaintiff and the Class were subjected to an identical course of conduct insofar as

   Defendants sent unsolicited fax advertisements to class members with whom they didn’t have

   any prior business relationship and the faxes uniformly failed to apprise class members of their

   right to opt-out as required by the JFPA. (Compl. ¶¶ 6-10; 25-27.) The common questions of

   whether their faxes were solicited and whether they contained lawful opt-out language

   predominate over any potential issues affecting individual members of the proposed Class. (Id. ¶

   42.) As such, the claims are subject to common proof, and no individualized issues exist to

   defeat predominance under Rule 23(b)(3).

                  2.       A class action is superior to any other method of adjudication.

          Finally, Rule 23(b)(3) requires that the class action mechanism be superior to other

   available methods for adjudicating the controversy. Fed. R. Civ. P 23(b)(3). Factors pertinent to

   this inquiry include:



                                                   10
Case 1:19-cv-03157-PAB-STV Document 21 Filed 04/14/20 USDC Colorado Page 11 of 13




          (A) the class members’ interests in individually controlling the prosecution or
          defense of separate actions; (B) the extent and nature of any litigation concerning
          the controversy already begun by or against class members; (C) the desirability or
          undesirability of concentrating the litigation of the claims in the particular forum;
          and; (D) the likely difficulties in managing a class action.

   Id. “The Tenth Circuit has noted that ‘class treatment is superior [when] it will achieve

   economies of time, effort, and expense, and promote uniformity of decision as to persons

   similarly situated, without sacrificing procedural fairness or bringing about other undesirable

   results.’” Morris v. Davita Healthcare Partners, Inc., 308 F.R.D. 360, 375 (D. Colo. 2015)

   (quoting CGC Holding Co., LLC v. Broad & Cassel, 773 F.3d 1076, 1096 (10th Cir. 2014)).

          JFPA cases are well-suited for class treatment. Plaintiff seeks statutory damages in the

   amount of $500 per violation—a small amount that renders individual suits prohibitively

   expensive. Further, maintaining a class action in this case would be manageable and superior to

   any other method of adjudication. (Compl. ¶ 42.) And individualized trials would also put a

   strain on courts and waste judicial time and resources. (Id.) Predictably, courts routinely certify

   classes for violations of the JFPA regularly. See Tech Instrumentation Inc. v. Eurton Elec. Co.

   Inc., No. 16-CV-2981-MSK-KMT, 2018 WL 3382914 (D. Colo. May 29, 2018) (certifying a

   JFPA class); Physicians Healthsource, Inc. v. Doctor Diabetic Supply, LLC, No. 12-22330-CIV,

   2014 WL 7366255, at *9 (S.D. Fla. Dec. 24, 2014) (certifying a JFPA class and noting, “TCPA

   classes are routinely certified as class actions[.]”); Hawk Valley, Inc. v. Taylor, 301 F.R.D. 169,

   191 (E.D. Pa. 2014) (certifying a JFPA class noting, “each individual class member are small—

   at most $1500 per violation—it is unlikely that the class members have interest in individually

   controlling the prosecution of separate actions.”).

          Therefore, the Court should find that a class would be superior here.



                                                    11
Case 1:19-cv-03157-PAB-STV Document 21 Filed 04/14/20 USDC Colorado Page 12 of 13




   IV.     CONCLUSION

           Plaintiff respectfully requests that the Court certify the Class, appoint Patrick H. Peluso

   and Taylor T. Smith of Woodrow & Peluso, LLC as Class Counsel, appoint Plaintiff Stone as

   Class Representative, and award such additional relief as it deems necessary, reasonable, and

   just.

                                                         Respectfully,

   Dated: April 14, 2020                                 WENDELL H. STONE COMPANY, INC.,
                                                         individually and on behalf of all others
                                                         similarly situated,

                                                         /s/ Taylor T. Smith
                                                         One of Plaintiff’s Attorney

                                                         Steven L. Woodrow
                                                         swoodrow@woodrowpeluso.com
                                                         Patrick H. Peluso
                                                         ppeluso@woodrowpeluso.com
                                                         Taylor T. Smith
                                                         tsmith@woodrowpeluso.com
                                                         Stephen A. Klein
                                                         sklein@woodrowpeluso.com
                                                         Woodrow & Peluso, LLC
                                                         3900 East Mexico Ave., Suite 300
                                                         Denver, Colorado 80210
                                                         Telephone: (720) 213-0675
                                                         Facsimile: (303) 927-0809

                                                         Counsel for Plaintiff and the Putative Class


                        CERTIFICATE OF COMPLIANCE WITH L.R. 7.1

           The undersigned hereby certifies that compliance with Local Rule 7.1 is not feasible

   because Defendants have refused to appear or respond to this action in any manner.

                                                          /s/ Taylor T. Smith



                                                    12
Case 1:19-cv-03157-PAB-STV Document 21 Filed 04/14/20 USDC Colorado Page 13 of 13




                                   CERTIFICATE OF SERVICE

          I, Taylor T. Smith, hereby certify that on April 14, 2020, I served a true and accurate

   copy of the above titled document by first-class U.S. Mail, postage prepaid, and properly

   addressed to the following parties:

                                          Five Star Advertising, LLC
                                            6247 El Diente Peak Pl.
                                            Castle Rock, CO 80108

                                                 Johnny Lee
                                           6247 El Diente Peak Pl.
                                           Castle Rock, CO 80108


                                                        /s/ Taylor T. Smith




                                                   13
